156 F.3d 1227
Raymond Woodv.Edward G. Rendell, as Mayor of City of Philadelphia, City ofPhiladelphia, John F. Street, as President of City Councilof City of Philadelphia, Augusta Clarke, as Chairperson ofCouncil's Committee on Public Property & Public Works,Barbara Kaplan, as Director of Planning Commission of Cityof Philadelphia, Zoning Board of Adjustments of City ofPhiladelphia, Steven Kauffman, as Chief Executive Officer ofCommunity Ventures, Inc, Community
NO. 97-1270
United States Court of Appeals,Third Circuit.
May 6, 1998
Appeal From:  E.D.Pa. ,No.94cv01489

1
Affirmed.